Citation Nr: 9904299	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  97-17 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for the residuals of a 
right shoulder injury.

3.  Entitlement to service connection for the residuals of a 
left knee injury.

4.  Entitlement to an increased rating for the residuals of a 
compression fracture of the L1 vertebra with back pain and 
degenerative changes, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs



ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from June 1991 to May 1996.  
These matters come to the Board of Veterans' Appeals (Board) 
from an August 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO denied entitlement to service connection for 
tinnitus, sinusitis, the residuals of an injury to the right 
hand, the residuals of an injury to the right shoulder, and 
the residuals of an injury to the left knee.  The RO also 
granted service connection for the residuals of a fracture of 
the L1 vertebra, and assigned a 10 percent disability rating 
for the disorder.  The veteran submitted a notice of 
disagreement pertaining to the stated issues.

The veteran was provided a statement of the case in March 
1997, but the statement of the case did not include the issue 
of entitlement to service connection for sinusitis.  This 
issue is being remanded to the RO for the issuance of a 
statement of the case and to allow the veteran the 
opportunity to submit a substantive appeal.  See Tablazon v. 
Brown, 8 Vet. App. 359, 361 (1995) (failure to issue a 
statement of the case in response to a notice of disagreement 
prevents the decision from becoming final).  The veteran has 
timely submitted a substantive appeal on the remaining 
issues.

In an August 1998 rating decision, service connection was 
granted for second degree burn scars on the knuckles of the 
right hand.  The grant of service connection is found to be a 
grant of the benefit sought on appeal, and the Board finds 
that an issue pertaining to the residuals of an injury to the 
right hand is no longer within its jurisdiction.  Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997) (a notice of 
disagreement pertaining to the denial of service connection 
ceases to be valid if service connection is granted on 
appeal).


REMAND

In an April 1997 statement the veteran requested that he be 
provided a personal hearing before a hearing officer at the 
RO.  He was subsequently notified of the scheduled hearing, 
and in June 1997 he requested that the hearing be postponed 
until he had the opportunity to obtain additional evidence.  
The hearing was not re-scheduled prior to certification of 
the veteran's appeal to the Board.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should schedule a hearing 
before a hearing officer at the RO.

2.  If a personal hearing is conducted, 
the RO should re-adjudicate the issues as 
shown on the title page.  If any benefit 
requested on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be given the opportunity to 
respond.

3.  The veteran should be provided a 
statement of the case pertaining to the 
issue of entitlement to service 
connection for sinusitis and be given the 
opportunity to submit a substantive 
appeal.

The case should be returned to the Board, if in order for 
consideration of those issues for which a timely substantive 
appeal has been submitted.  The Board intimates no opinion as 
to the ultimate outcome of this case.  The veteran need take 
no action until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 4 -


